Citation Nr: 1637406	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to exposure to herbicides, or as secondary to service connected diabetes mellitus, or as secondary to service connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1966 to December 1967, to include service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran contends that he currently has a heart disability related to his period of service, to include as due to exposure to herbicides.  A November 2010 rating decision found that the Veteran was presumed exposed to herbicides during service.  However the evidence of record at that time did not show that the Veteran had been clinically diagnosed with a form of ischemic heart disease.  At the March 2016 hearing, it was stated that the Veteran had not been clinically diagnosed with a form of ischemic heart disease and had had difficulty receiving an appointment with VA even though he had been to the Westwood VA emergency room for chest pain.  Although two prior stress tests had been performed, the most recent November 2010 VA stress test had been characterized as technically unsatisfactory.  Accordingly, a remand is in order to provide a whole record upon which a full and fair adjudication can be made.  

It was also contended at the hearing that the Veteran's service connected disabilities of diabetes mellitus and posttraumatic stress disorder could be causing or aggravating a heart disability.  The Veteran also testified that he had not been able to obtain the records for his treatment at Balboa Hospital during service and at Westwood VA emergency room after service.  The Board finds that those outstanding records should be obtained and those alternate theories of entitlement should be considered.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  Consideration of all theories of entitlement raised by the claimant or the evidence of record is required as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Thus, to fairly decide the merits of the Veteran's claim for service connection for a heart disability, the Board finds that a remand is warranted to provide the Veteran a VA examination and opinion.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, including those records from "Westwood VA ER" also known as West Los Angeles VA Medical Center, 760 Westwood Plaza, Los Angeles, CA 90095, and associate them with the claims file.

2.  Obtain all outstanding service medical records, including those records from "Balboa Hospital" also known as the Naval Medical Center San Diego, and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination with a cardiologist to determine the nature and etiology of any heart disability.  The examiner must review the claims file and should note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should consider the Veteran's statements and other lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the March 2016 lay statement of the Veteran's spouse, and the Veteran's hearing testimony in March 2016.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should provide the following opinions:

(a) The examiner should state whether a diagnosis of any heart disability is warranted, and should state whether any diagnosed heart disability represents a finding of ischemic heart disease. 

(b) For any heart disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability was caused by active service, was present in service, or is related to any incident of service. 

(c) For any heart disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability is due to exposure to herbicides. 

(d) For any heart disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was caused by service-connected diabetes. 

(e) For any heart disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected diabetes. 

(f) For any heart disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was caused by service-connected posttraumatic stress disorder. 

(g) For any heart disability diagnosed, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected posttraumatic stress disorder.

4.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

